    Case: 3:20-cv-50123 Document #: 32 Filed: 12/08/20 Page 1 of 1 PageID #:119




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF ILLINOIS
                        WESTERN DIVISION

The Construction Industry             )
Retirement Fund of Rockford, Illinois )
             Plaintiff,               )            Case No: 3:20 CV 50123
                                      )
             v.                       )
                                      )            Judge: Iain D. Johnston
Industrial Services Group, Inc.,      )
                Defendant.            )



                                     ORDER


       On 11/19/2020 Magistrate Judge Jensen held a hearing on the plaintiffs’
motion for a default judgment, which had been served on the defendant, but the
defendant did not appear at the hearing. Based on proper service of the defendant,
the entry of default, service of the default judgment motion, and the defendant’s
failure to appear to oppose the motion, Judge Jensen entered a Report and
Recommendation that the motion for a default judgment be granted and that
damages be awarded in the total amount of $8,276.80, consisting of $6,132.80 in
unpaid contributions, late fees, and liquidated damages, and $2,144.00 in attorneys’
fees and costs. Dkt. 31. The defendant had to 12/3/2020 to object, but never did.
In the absence of any objection, the Court accepts the Report and Recommendation
and grants the motion for a default judgment [28]. Damages are awarded in the
total amount of $8,276.80. Judgment shall enter.

Date: 12/8/2020                                    /s/ Iain D. Johnston
                                                   U.S. District Judge
